Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 1 of 20 Page ID #:1



   1 TOSTRUD LAW GROUP, P.C.
     1925 Century Park East, Ste. 2100
   2
     Los Angeles, CA. 90067
   3 Tel: (310) 278-2600
     Fax: (310) 278-2640
   4
     Email: jtostrud@tostrudlaw.com
   5
     Counsel for Plaintiff
   6
   7                      UNITED STATES DISTRICT COURT
   8                    CENTRAL DISTRICT OF CALIFORNIA
   9
       FRANCO CASSELLA, DEAN            )         Case No.:
  10   MARCONI, AND JACOBY              )
       PLUMMER, Derivatively On Behalf  )
  11   Of FUNKO, INC.,                  )         VERFIED DERIVATIVE
                                        )         COMPLAINT
  12                  Plaintiffs,       )
                                        )
  13   v.                               )
                                        )
  14                                    )
       BRIAN MARIOTTI, GINO             )
  15   DELLOMO, MICHAEL LUNSFORD, )
       CHARLES DENSON, ADAM             )
  16   KRIGER, KEN BROTMAN, and         )
       DIANE IRVINE,                    )
  17                                    )
                     Defendants,        )
  18                                    )
       -and-                            )
  19                                    )
  20                                    )
       FUNKO, INC.,                     )
  21                                    )
                     Nominal Defendant. )
  22
  23        Plaintiff Franco Cassella, Dean Marconi, and Jacoby Plummer (“Plaintiffs”),
  24 by and through their undersigned counsel, derivatively on behalf of Nominal
  25 Defendant Funko, Inc. (“Funko” or the “Company”), submit this Verified
  26 Shareholder Derivative Complaint (the “Complaint”). Plaintiffs’ allegations are
  27 based upon their personal knowledge as to themselves and their own acts, and upon
  28
                                             30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 2 of 20 Page ID #:2



   1 information and belief, developed from the investigation and analysis by Plaintiffs’
   2 counsel, including a review of publicly available information, including filings by
   3 Capstone with the U.S. Securities and Exchange Commission (“SEC”), press
   4 releases, news reports, analyst reports, investor conference transcripts, publicly
   5 available filings in lawsuits, and matters of public record.
   6                              NATURE OF THE ACTION
   7         1.    This is a shareholder derivative action brought in the right, and for the
   8 benefit, of Funko against certain of its officers and directors seeking to remedy
   9 Defendants’ breach of fiduciary duties, unjust enrichment and violations of Section
  10 10(b) of the Securities Exchange Act of 1934 that occurred between October 31,
  11 2019 and the present (the “Relevant Period”) and have caused substantial harm to
  12 Funko.
  13         2.    Funko is a pop culture consumer products company that creates figures,
  14 plush, accessories, apparel, and homewares regarding movies, TV shows,
  15 videogames, musicians, and sports teams.
  16         3.    Throughout the Relevant Period, Defendants (defined below) made
  17 materially false and/or misleading statements, as well as failed to disclose material
  18 adverse facts about the Company’s business, operations, and prospects.
  19 Specifically, Defendants failed to disclose to the market that: (i) the Company was
  20 experiencing lower than expected sales; (ii) consequently, the Company was
  21 reasonably likely to incur a write-down for slower moving inventory; and (iii) as a
  22 result of the foregoing, Defendants’ positive statements about the Company’s
  23 business, operations, and prospects were materially false and/or misleading and/or
  24 lacked a reasonable basis.
  25         4.    On February 5, 2020, after the market closed, the Company issued a
  26 press release reporting its preliminary fourth quarter 2019 financial results. Therein,
  27 the Company stated that “[n]et sales are expected to be approximately $214 million,
  28 a decrease of 8% compared to $233 million in the fourth quarter of 2018.” The
                                                30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 3 of 20 Page ID #:3



   1 Company also disclosed a $16.8 million write-down to “dispose of slower moving
   2 inventory to increase operational capacity.”
   3         5.     On this news, the Company’s stock price fell $6.20 per share, or 40%,
   4 to close at $9.29 per share on February 6, 2020, on unusually heavy trading volume.
   5 Then, on March 5, 2020, after the market closed, the Company issued a press release
   6 announcing its fourth quarter and full year 2019 financial results. Therein, the
   7 Company affirmed that net sales for fourth quarter had decreased 4% year-over-year
   8 to $213.6 million due to, among other things, “softness at retail during the holiday
   9 season which led to a decrease in orders.”
  10         6.     On this news, the Company’s stock price fell $0.32 per share, or over
  11 4%, to close at $6.92 per share on March 6, 2020, thereby injuring investors further.
  12                             JURISDICTION AND VENUE
  13         7.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §
  14 1331 in that this Complaint states a federal question: violation of Section 10(b) of
  15 the Securities Exchange Act of 1934. This Court has supplemental jurisdiction over
  16 the state law claims asserted herein pursuant to 28 U.S.C. § 1367(a). This action is
  17 not a collusive one to confer jurisdiction on a court of the United States which it
  18 would not otherwise have.
  19         8.     Venue is proper in this District as a substantial portion of the
  20 transactions and wrongs complained of herein occurred in this District, and the
  21 Defendants have received substantial compensation in this District by engaging in
  22 numerous activities that had an effect in this District.
  23
                                            PARTIES
  24
       Plaintiffs
  25
             9.     Plaintiff Franco Cassella (“Plaintiff Cassella”) is, and was at relevant
  26
       times, a shareholder of Funko. Plaintiff Cassella still retains his Funko shares.
  27
  28
                                                 30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 4 of 20 Page ID #:4



   1 Plaintiff Cassella will fairly and adequately represent the interests of the
   2 shareholders in enforcing the rights of the corporation.
   3         10.   Plaintiff Dean Marconi (“Plaintiff Marconi”) is, and was at relevant
   4 times, a shareholder of Funko. Plaintiff Marconi still retains his Funko shares.
   5 Plaintiff Marconi will fairly and adequately represent the interests of the
   6 shareholders in enforcing the rights of the corporation.
   7         11.   Plaintiff Jacoby Plummer (“Plaintiff Plummer”) is, and was at relevant
   8 times, a shareholder of Funko. Plaintiff Plummer still retains his Funko shares.
   9 Plaintiff Plummer will fairly and adequately represent the interests of the
  10 shareholders in enforcing the rights of the corporation.
  11 Nominal Defendant
  12         12.   Nominal Defendant Funko is incorporated under the laws of Delaware
  13 with its principal executive offices located in Everett, Washington.
  14 Director Defendants
  15         13.   Defendant Gino Dellomo (“Dellomo”) has served on the Board of
  16 Directors (“Board”) of the Company since its formation in April 2017, and on the
  17 board of directors of FAH, LLC (“FAH”) since October 2015. Defendant Dellomo
  18 is also a director at ACON Investments (“ACON”)
  19         14.   Defendant Michael Lunsford (“Lundford”) has served on the Board
  20 since October 2018. Defendant Lunsford is a member of the Audit Committee.
  21         15.   Defendant Charles Denson (“Denson”) has served on the Board since
  22 its formation in April 2017, and on the board of directors of FAH since June 2016.
  23 Defendant Denson is a member of the Audit Committee.
  24         16.   Defendant Adam Kriger (“Kriger”) has served on the Board since its
  25 formation in April 2017, and on the board of directors of FAH since June 2016.
  26 Defendant Kriger is also an Executive Partner at ACON.
  27         17.   Defendant Brian Mariotti (“Mariotti”) has served as the Company’s
  28 Chief Executive Officer (“CEO”) and as a member of the Board since its formation
                                               30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 5 of 20 Page ID #:5



   1 in April 2017, as the Chief Executive Officer of FAH and as a member of FAH’s
   2 board of directors since October 2015.
   3         18.   Defendant Ken Brotman (“Brotman”) has served on the Board since its
   4 formation in April 2017, and on the board of directors of FAH since October 2015.
   5 Brotman is a Founder and Managing Partner at ACON, which he co-founded in
   6 1996.
   7         19.   Defendant Diane Irvine (“Irvine”) has served on the Board and the
   8 board of directors of FAH since August 2017. Defendant Irvine is the Chairperson
   9 of the Audit Committee.
  10         20.   Defendants Dellomo, Lundford, Denson, Kriger, Mariotti, Brotman,
  11 and Irvine are collectively herein referred to as the “Board Defendants.”
  12 Non-Party
  13         21.   Non-Party Sarah Kirshbaum Levy (“Levy”) has served on the board of
  14 directors of Funko, Inc. since August 2019.
  15                          AUDIT COMMITTEE CHARTER
  16         22.   The Company’s Audit Committee Charter states in relevant part:
  17         I.    Purpose
  18         The purpose of the Audit Committee (the “Committee”) is to oversee
             the accounting and financial reporting processes of the Company and
  19
             the audits of the financial statements of the
  20         Company.
  21         The Committee’s responsibilities are limited to oversight. The
             Company’s management is responsible for establishing and maintaining
  22
             accounting policies and procedures in accordance with generally
  23         accepted accounting principles (“GAAP”) and other applicable
             reporting and disclosure standards and for preparing the Company’s
  24
             financial statements. The Company’s independent auditors are
  25         responsible for auditing and reviewing those financial statements.
  26
                                         *     *      *
  27
             IV.   Duties and Responsibilities
  28
                                               30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 6 of 20 Page ID #:6



   1
            Interaction with the Independent Auditor
   2
   3        1.     Appointment and Oversight. The Committee is directly
            responsible for the appointment, compensation, retention and oversight
   4
            of the work of the independent auditor (including resolution of any
   5        disagreements between Company management and the independent
            auditor regarding financial reporting) and any other registered public
   6
            accounting firm engaged for the purpose of preparing or issuing an
   7        audit report or related work or performing other audit, review or attest
            services for the Company, and the independent auditor and each such
   8
            other registered public accounting firm must report directly to the
   9        Committee. The Committee, or the Chair of the Committee, must pre-
            approve any audit and non-audit service provided to the Company by
  10
            the independent auditor, unless the engagement is entered into pursuant
  11        to appropriate preapproval policies established by the Committee or if
            such service falls within available exceptions under SEC rules.
  12
  13        2.     Annual Report on Independence. The Committee must ensure
            that the independent auditor prepares and delivers, at least annually, a
  14
            written statement delineating all relationships between the independent
  15        auditor and the Company, must actively engage in a dialogue with the
            independent auditor with respect to any disclosed relationships or
  16
            services that, in the view of the Committee, may impact the objectivity
  17        and independence of the independent auditor, and, if the Committee
            determines that further inquiry is advisable, must take appropriate
  18
            action in response to the independent auditor’s report to satisfy itself of
  19        the auditor’s independence.
  20
            Annual Financial Statements and Annual Audit
  21
            3.    Audit Problems. The Committee must discuss with the
  22
            independent auditor any audit problems or difficulties and
  23        management’s response.
  24
            4.    Form 10-K Review. The Committee must review and discuss the
  25        annual audited financial statements with management and the
            independent auditor, including the Company’s disclosures under
  26
            “Management’s Discussion and Analysis of Financial Condition and
  27        Results of Operations.”
  28
                                                30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 7 of 20 Page ID #:7



   1        5.    Audit Committee Report. The Committee must provide the
            Company with the report of the Committee with respect to the audited
   2
            financial statements for inclusion in each of the Company’s annual
   3        proxy statements.
   4
            Quarterly Financial Statements
   5
            6. Form 10-Q Review. The Committee must review and discuss the
   6
            quarterly financial statements with management and the independent
   7        auditor, including the Company’s disclosures under “Management’s
            Discussion and Analysis of Financial Condition and Results of
   8
            Operations.”
   9
            Other Duties and Responsibilities
  10
  11        7.    Review of Earnings Releases. The Committee should discuss the
            Company’s earnings press releases, as well as financial information and
  12
            earnings guidance provided to analysts and rating agencies.
  13
            8.    Risk Assessment and Risk Management. The Committee must
  14
            discuss the Company’s policies with respect to risk assessment and risk
  15        management.
  16
            9.    Review of Related Person Transactions. The Committee must
  17        review all related person transactions as defined by Item 404 of
            Regulation S-K on an ongoing basis and all such transactions must be
  18
            approved or ratified by the Committee.
  19
            10. Review of Code of Ethics. The Committee must periodically
  20
            consider and discuss with management and the independent auditor the
  21        Company’s code of ethics and the procedures in place to enforce the
            code of ethics. The Committee must also consider and discuss and, as
  22
            appropriate, grant requested waivers from the code of ethics brought to
  23        the attention of the Committee, though the Committee may defer any
            decision with respect to any waiver to the Board.
  24
  25        11. Hiring of Independent Auditor Employees. The Committee must
            set clear hiring policies for employees or former employees of the
  26
            Company’s independent auditor.
  27
  28
                                                30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 8 of 20 Page ID #:8



   1         12. Complaint Procedures. The Committee must establish
             procedures for the receipt, retention and treatment of complaints
   2
             received by the Company regarding accounting, internal accounting
   3         controls or auditing matters, and for the confidential and anonymous
             submission by Company employees of concerns regarding questionable
   4
             accounting or auditing matters.
   5
             13. Reports to the Board of Directors. The Committee must report
   6
             regularly to the Board regarding the activities of the Committee.
   7         14. Committee Self-Evaluation. The Committee must periodically
             perform an evaluation of the performance of the Committee.
   8
   9         15. Review of this Charter. The Committee must annually review and
             reassess this Charter and submit any recommended changes to the
  10
             Board for its consideration
  11
                                        BACKGROUND
  12
             23.    Funko is a pop culture consumer products company that creates figures,
  13
       plush, accessories, apparel, and homewares regarding movies, TV shows,
  14
       videogames, musicians, and sports teams.
  15
                       MATERIALLY FALSE AND MISLEADING
  16               STATEMENTS ISSUED DURING THE CLASS PERIOD
  17
             24.    On October 31, 2019, Funko announced its third quarter 2019 financial
  18
       results and reiterated its fiscal 2019 outlook. In a press release, the Company stated
  19
       in relevant part:
  20
  21         Third Quarter 2019 Highlights

  22         •      Net sales increased 26% to $223.3 million
             •      Gross profit[] increased 26% to $85.5 million
  23         •      Gross margin[] decreased 10 basis points to 38.3%
  24         •      Income from operations increased 36% to $22.6 million
             •      Net income increased to $15.5 million from $7.6 million
  25         •      Earnings per diluted share increased to $0.25
  26         •      Adjusted Net Income[] was $19.9 million compared to $13.6
                    million in the third quarter of 2018, and Adjusted Earnings per
  27                Diluted Share[] was $0.38, compared to $0.27 in the third quarter
  28                of 2018

                                                30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 9 of 20 Page ID #:9



   1           •     Adjusted EBITDA[] increased 20% to $40.6 million
   2                                            ***
   3           2019 Outlook
   4           The Company is reiterating its outlook for the full year 2019. The
               Company expects net sales to be in a range of $840 million to $850
   5
               million. Adjusted EBITDA[] is expected to be in a range of $140
   6           million to $145 million. Adjusted Earnings per Diluted Share[] is
               expected to be in a range of $1.15 per share to $1.22 per share and is
   7
               based on estimated adjusted average diluted shares outstanding of 53.5
   8           million for the full year 2019
   9
               25.   The same day, the Company filed its quarterly report on Form 10-Q
  10
       with the SEC for the period ended September 30, 2019, affirming the previously
  11
       reported financial results. Regarding inventory levels, the report stated in relevant
  12
       part:
  13
  14           Our success depends, in part, on our ability to successfully manage our
               inventories. We must maintain sufficient inventory levels to operate
  15           our business successfully, but we must also avoid accumulating excess
  16           inventory, which increases working capital needs and lowers gross
               margin. We obtain substantially all of our inventory from third-party
  17           manufacturers located outside the United States and must typically
  18           order products well in advance of the time these products will be
               offered for sale to our customers. As a result, it may be difficult to
  19           respond to changes in consumer preferences and market conditions,
  20           which, for pop culture products, can change rapidly. If we do not
               accurately anticipate the popularity of certain products, then we may
  21           not have sufficient inventory to meet demand. Alternatively, if demand
  22           or future sales do not reach forecasted levels, we could have excess
               inventory that we may need to hold for a long period of time, write
  23           down, sell at prices lower than expected or discard. If we are not
  24           successful in managing our inventory, our business, financial condition
               and results of operations could be adversely affected.
  25
  26           We may also be negatively affected by changes in retailers’ inventory
               policies and practices. As a result of the desire of retailers to more
  27           closely manage inventory levels, there is a growing trend to make
  28           purchases on a “just-intime” basis. This requires us to more closely

                                                 30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 10 of 20 Page ID #:10



    1         anticipate demand and could require us to carry additional inventory.
              Policies and practices of individual retailers may adversely affect us as
    2
              well, including those relating to access to and time on shelf space, price
    3         demands, payment terms and favoring the products of our competitors.
              Our retail customers make no binding long-term commitments to us
    4
              regarding purchase volumes and make all purchases by delivering
    5         purchase orders. Any retailer can therefore freely reduce its overall
              purchase of our products, including the number and variety of our
    6
              products that it carries, and reduce the shelf space allotted for our
    7         products. If demand or future sales do not reach forecasted levels, we
              could have excess inventory that we may need to hold for a long period
    8
              of time, write down, sell at prices lower than expected or discard. If we
    9         are not successful in managing our inventory, our business, financial
              condition and results of operations could be adversely affected.
   10
   11         26.   The above statements identified in ¶¶ 24-25 were materially false
   12 and/or misleading and failed to disclose material adverse facts about the Company’s
   13 business, operations, and prospects. Specifically, Defendants failed to disclose to
   14 investors that: (i) the Company was experiencing lower than expected sales; (ii)
   15 consequently, the Company was reasonably likely to incur a write-down for slower
   16 moving inventory; and (iii) as a result of the foregoing, Defendants’ positive
   17 statements about the Company’s business, operations, and prospects were materially
   18 false and/or misleading and/or lacked a reasonable basis.
   19                               THE TRUTH EMERGES
   20         27.   On February 5, 2020, the Company issued a press release announcing
   21 preliminary fourth quarter 2019 financial results. Therein, the Company stated that
   22 “[n]et sales are expected to be approximately $214 million, a decrease of 8%
   23 compared to $233 million in the fourth quarter of 2018.” The Company also
   24 disclosed a $16.8 million write-down to “dispose of slower moving inventory to
   25 increase operational capacity.” The press release stated in relevant part:
   26
              Net sales are expected to be approximately $214 million, a decrease of
   27         8% compared to $233 million in the fourth quarter of 2018. Net sales
   28         were below expectations in mature markets, including the U.S., due to

                                                 30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 11 of 20 Page ID #:11



    1        the challenging retail environment, which resulted in lower than
             expected purchases among Funko’s top customers throughout the
    2
             holiday season as well as softness in sales related to certain tentpole
    3        movie releases. These factors more than offset strong growth both in
             Europe and the Loungefly brand during the quarter.
    4
    5        For the fourth quarter of fiscal 2019, Funko estimates:
    6
             •     Net sales in the U.S. will decrease approximately 9%, while net
    7              sales internationally will decrease approximately 8%, reflecting
                   declines in mature international markets, including Australia and
    8
                   Canada, partially offset by continued double digit growth in
    9              Europe.
   10
             •     On a product category basis, net sales of figures will decrease
   11              approximately 10% and net sales of other products will decrease
                   approximately 3% versus the year ago period, respectively. Net
   12
                   sales of Loungefly items, included in other products, are
   13              expected to show continued double-digit growth in the fourth
                   quarter offset by declines in other branded products.
   14
   15        •     The Company will incur a one-time $16.8 million charge related
                   to the write-down of inventory as a result of the Company’s
   16
                   decision to dispose of slower moving inventory to increase
   17              operational capacity. This charge is incremental to normal
                   course reserves and will have an unfavorable impact to gross
   18
                   profit[], gross margin[], net loss and net loss per diluted share in
   19              the fourth quarter.
   20
             •     Gross profit[] will be in the range of $62.3 million to $62.8
   21              million, while gross margin1 will be 29.2% to 29.4%. Gross
                   margin excluding the one-time inventory write-down[] will be
   22
                   37.0% to 37.3%.
   23
             •     The Company will have a net loss in the range of $6.7 million to
   24
                   $6.0 million and net loss per diluted share of $0.12 to $0.11.
   25
             •     Adjusted EBITDA[] will be in the range of $24.7 million to
   26
                   $25.7 million.
   27
   28
                                                30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 12 of 20 Page ID #:12



    1         •      Adjusted Net Income[] will be in the range of $8.1 million to
                     $8.9 million and Adjusted Earnings per Diluted Share[] will be in
    2
                     the range of $0.16 to $0.18.
    3
              “While we are disappointed in our fourth quarter results, we are
    4
              confident that our strong track record of innovation through new
    5         product categories and properties, as well as continued international
              expansion, will continue to propel the Company in 2020 and beyond.
    6
              The underlying strength of our Pop! and Loungefly brands, combined
    7         with Funko’s unique ability to leverage evergreen properties will enable
              the Company to achieve high-single-digit to low-double-digit sales
    8
              growth in 2020,” stated Brian Mariotti, Chief Executive Officer.
    9
              28.    Moreover, the Company expected that sales trends would not improve
   10
        until second half of fiscal 2020, stating in the same press release:
   11
   12         The Company expects its 2020 net sales growth rate to be in the high-
   13         single digits to low-double-digits. Additionally, the Company
              anticipates that top line trends will improve gradually throughout 2020
   14         and will be largely weighted toward the second half of the year, with
   15         net sales in the first half expected to be down low-single-digits to flat
              compared to the first half of 2019. Funko plans to provide expanded
   16         guidance for 2020 in connection with the release of fourth quarter and
   17         full year 2019 financial results on March 5, 2020.

   18         29.    On this news, the Company’s stock price fell $6.20 per share, or 40%,
   19 to close at $9.29 per share on February 6, 2020, on unusually heavy trading volume.
   20         30.    Then, on March 5, 2020, after the market closed, the Company issued a
   21 press release announcing its fourth quarter and full year 2019 financial results.
   22 Therein, the Company affirmed that net sales for fourth quarter had decreased 4%
   23 year-over-year to $213.6 million due to, among other things, “softness at retail
   24 during the holiday season which led to a decrease in orders.”
   25         31.    On this news, the Company’s stock price fell $0.32 per share, or over
   26 4%, to close at $6.92 on March 6, 2020.
   27               DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
   28
                                                   30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 13 of 20 Page ID #:13



    1         32.    Plaintiffs bring this action derivatively in the right and for the benefit of
    2 the Company to redress injuries suffered and to be suffered as a direct and proximate
    3 result of the breaches of fiduciary duties and gross mismanagement by the Director
    4 Defendants.
    5         33.    Plaintiffs will adequately and fairly represent the interests of the
    6 Company in enforcing and prosecuting its rights and retained counsel competent and
    7 experienced in derivative litigation.
    8         34.    Plaintiffs are current owners of the Company stock and have
    9 continuously been an owners of Company stock during all times relevant to the
   10 Director Defendants’ wrongful course of conduct alleged herein.                   Plaintiffs
   11 understand their obligation to hold stock throughout the duration of this action and
   12 are prepared to do so.
   13         35.    During the illegal and wrongful course of conduct at the Company and
   14 through the present, the Board consisted of the Director Defendants. Because of the
   15 facts set forth throughout this Complaint, demand on the Company Board to institute
   16 this action is not necessary because such a demand would have been a futile and
   17 useless act.
   18         36.    The Director Defendants either knew or should have known of the false
   19 and misleading statements that were issued on the Company’s behalf and took no
   20 steps in a good faith effort to prevent or remedy that situation.
   21         37.    The Director Defendants (or at the very least a majority of them) cannot
   22 exercise independent objective judgment about whether to bring this action or
   23 whether to vigorously prosecute this action. For the reasons that follow, and for
   24 reasons detailed elsewhere in this complaint, Plaintiffs have not made (and should be
   25 excused from making) a pre-filing demand on the Board to initiate this action
   26 because making a demand would be a futile and useless act.
   27         38.    Each of the Director Defendants approved and/or permitted the wrongs
   28 alleged herein to have occurred and participated in efforts to conceal or disguise
                                                   30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 14 of 20 Page ID #:14



    1 those wrongs from the Company’s stockholders or recklessly and/or with gross
    2 negligence disregarded the wrongs complained of herein and are therefore not
    3 disinterested parties.
    4         39.      Each of the Director Defendants authorized and/or permitted the false
    5 statements to be disseminated directly to the public and made available and
    6 distributed to shareholders, authorized and/or permitted the issuance of various false
    7 and misleading statements, and are principal beneficiaries of the wrongdoing alleged
    8 herein, and thus, could not fairly and fully prosecute such a suit even if they
    9 instituted it.
   10         40.      Additionally, each of the Director Defendants received payments,
   11 benefits, stock options, and other emoluments by virtue of their membership on the
   12 Board and their control of the Company.
   13 Defendant Mariotti
   14         41.      The principal professional occupation of Defendant Mariotti is his
   15 employment with the Company as its CEO, pursuant to which he has received and
   16 continues to receive substantial monetary compensation and other benefits.
   17 Additionally, Defendant Mariotti is a named defendant in the securities class action
   18 entitled Nahas v. Funko, Inc., et al., Case 2:20-cv-03130 (C.D. Cal.) (the “Securities
   19 Class Action”).
   20 Defendants Irvine, Denson and Lunsford
   21         42.      Demand is excused because Defendants Irvine, Denson and Lunsford
   22 face a substantial likelihood of liability for their misconduct.
   23         43.      During the Relevant Period, Defendants Irvine, Denson and Lunsford
   24 served as members of the Audit Committee. Pursuant to the Company’s Audit
   25 Committee Charter, the members of the Audit Committee are responsible for, inter
   26 alia, reviewing the Company’s financial statements, press releases, and assuring the
   27 adequacy and effectiveness of disclosure controls, ensure ethical compliance, and
   28 otherwise meet their responsibilities as set forth in the Audit Committee Charter.
                                                  30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 15 of 20 Page ID #:15



    1           44.   Defendants Irvine, Denson and Lunsford breached their fiduciary duties
    2 of due care, loyalty, and good faith, because the Audit Committee, inter alia,
    3 allowed or permitted false and misleading statements to be disseminated in the
    4 Company’s SEC filings and other disclosures and, otherwise, failed to ensure that
    5 adequate internal controls were in place regarding the serious business reporting
    6 issues and deficiencies described above. Therefore, Defendants Irvine, Denson and
    7 Lunsford face a substantial likelihood of liability for their breach of fiduciary duties
    8 and any demand upon them is futile.
    9 Defendants Dellomo, Denson, Kriger, Mariotti, Brotman and Irvine
   10           45.   Defendants Dellomo, Denson, Kriger, Mariotti, Brotman and Irvine
   11 serve on the board of directors of FAH.
   12           46.   When evaluating director independence, personal relationships matter.
   13           47.   Defendants Dellomo, Denson, Kriger, Mariotti, Brotman and Irvine
   14 have entangling relationships with other companies (i.e., FAH).
   15           48.   FAH, a holding company with no operating assets or operations, was
   16 formed on September 24, 2015. On October 30, 2015, ACON Funko Investors,
   17 L.L.C., through FAH and the ACON Acquisition, acquired a controlling interest in
   18 FHL, which is also a holding company with no operating assets or operations. FAH
   19 owns 100% of FHL and FHL owns 100% of Funko, LLC, which is the operating
   20 entity.
   21 Defendants Dellomo, Kriger and Brotman
   22           49.   Defendants Dellomo, Kriger and Brotman are all high-level executive
   23 officers or directors of ACON.
   24           50.   ACON has significant influence over the Company, including over
   25 decisions that require the approval of stockholders, and its interests, along with the
   26 interests of the Company’s other Continuing Equity Owners, in the Company
   27 business may conflict with the interests of the Company’s other stockholders. Each
   28 share of our Class A common stock and Class B common stock entitles its holders to
                                                 30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 16 of 20 Page ID #:16



    1 one vote per share on all matters presented to our stockholders. As of March 3, 2020,
    2 ACON holds approximately 40.1% of the combined voting power of the Company’s
    3 common stock through its ownership of 10,934,606 shares of our Class A common
    4 stock and 8,882,120 shares of our Class B common stock. Accordingly, ACON will
    5 have significant influence over substantially all transactions and other matters
    6 submitted to a vote of the Company stockholders, such as a merger, consolidation,
    7 dissolution or sale of all or substantially all of the Company assets, the issuance or
    8 redemption of certain additional equity interests, and the election of directors. This
    9 influence may increase the likelihood that the Company will consummate
   10 transactions that are not in the best interests of holders of the Company’s Class A
   11 common stock or, conversely, prevent the consummation of transactions that are in
   12 the best interests of holders of the Company’s Class A common stock.
   13         51.    Brotman, Dellomo, Kriger and Brotman are employees of ACON,
   14 affiliates of which own approximately 40.1% of the Company’s combined voting
   15 power as of April 3, 2020.
   16                              FIRST CAUSE OF ACTION
   17                  Against Defendants for Breach of Fiduciary Duties
   18         52.    Plaintiffs incorporate by reference and re-allege each and every
   19 allegation contained above, as though fully set forth herein.
   20         53.    Defendants owe the Company fiduciary obligations. By reason of their
   21 fiduciary relationships, Defendants owed and owe the Company the highest
   22 obligation of good faith, fair dealing, loyalty, and due care.
   23         54.    Defendants violated and breached their fiduciary duties of care, loyalty,
   24 reasonable inquiry, and good faith.
   25         55.    Defendants engaged in a sustained and systematic failure to properly
   26 exercise their fiduciary duties.      Defendants breached their fiduciary duties by
   27 knowingly causing and/or recklessly allowing the Company to make false and
   28 misleading statements regarding Funko.
                                                 30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 17 of 20 Page ID #:17



    1         56.   As a direct and proximate result of Defendants’ failure to perform their
    2 fiduciary obligations, the Company has sustained significant damages. As a result
    3 of the misconduct alleged herein, Defendants are liable to the Company.
    4         57.   As a direct and proximate result of Defendants’ breach of their
    5 fiduciary duties, the Company has suffered damage, not only monetarily, but also to
    6 its corporate image and goodwill. Such damage includes, among other things, costs
    7 associated with defending securities lawsuits, severe damage to the share price of the
    8 Company, resulting in an increased cost of capital, the waste of corporate assets, and
    9 reputational harm.
   10                            SECOND CAUSE OF ACTION
   11                      Against Defendants for Unjust Enrichment
   12         58.   Plaintiffs incorporate by reference and re-allege each and every
   13 allegation set forth above, as though fully set forth herein
   14         59.   By their wrongful acts and the omissions of material fact that they
   15 caused to be made, Defendants were unjustly enriched at the expense of, and to the
   16 detriment of, the Company.
   17         60.   During the Relevant Period, Defendants either received bonuses, stock
   18 options, or similar compensation from the Company that was tied to the financial
   19 performance or artificially inflated valuation of the Company or received
   20 compensation that was unjust in light of Defendants’ bad faith conduct.
   21         61.   Plaintiffs, shareholders and representatives of the Company, seek
   22 restitution from Defendants and seeks an order from this Court disgorging all profits,
   23 benefits, and other compensation, including any performance-based or valuation-
   24 based compensation, obtained by Defendants due to their wrongful conduct and
   25 breach of their fiduciary duties.
   26                             THIRD CAUSE OF ACTION
   27   Derivative Claim for Violations of Section 10(b) of the Exchange Act and SEC
   28       Rule 10b-5 Promulgated Thereunder Against the Individual Defendants
                                                 30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 18 of 20 Page ID #:18



    1         62.   Plaintiffs incorporate by reference and realleges each and every
    2 allegation contained above, as though fully set forth herein.
    3         63.   This Count is asserted on behalf of the Company against Defendants for
    4 violations of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b) and Rule 10b-5
    5 promulgated thereunder, 17 C.F.R. § 240.10b-5.
    6         64.   Defendants, directly and indirectly, by the use of means or
    7 instrumentalities of interstate commerce and/or of the U.S. mails, engaged and
    8 participated in a continuous course of conduct that operated as a fraud and deceit
    9 upon the Company; made or disseminated various false and/or misleading
   10 statements of material facts and omitted to state material facts necessary in order to
   11 make the statements made or disseminated, in light of the circumstances under
   12 which they were made or disseminated, not misleading; made or disseminated the
   13 above statements intentionally or with a deliberately reckless disregard for the truth;
   14 and employed devices and artifices to defraud in connection with the misleading
   15 disclosures, which were intended to, and did deceive the Company: (i) the Company
   16 was experiencing lower than expected sales; (ii) consequently, the Company was
   17 reasonably likely to incur a write-down for slower moving inventory; and (iii) as a
   18 result of the foregoing, Defendants’ positive statements about the Company’s
   19 business, operations, and prospects were materially false and/or misleading and/or
   20 lacked a reasonable basis.
   21         65.   Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5
   22 in that they (a) employed devices, schemes, and artifices to defraud; (b) made untrue
   23 statements of material facts or omitted to state material facts necessary in order to
   24 make the statements made, in light of the circumstances under which they were
   25 made, not misleading; and/or (c) engaged in acts, practices, and a course of business
   26 that operated as a fraud or deceit upon the Company in connection with the
   27 misleading disclosures.
   28
                                                 30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 19 of 20 Page ID #:19



    1         66.   As alleged herein, Defendants acted with scienter in that they knew that
    2 the public documents and statements issued or disseminated in the name of the
    3 Company were materially false and misleading; knew that such statements or
    4 documents would be issued or disseminated to the investing public; and knowingly
    5 and substantially participated or acquiesced in the issuance or dissemination of such
    6 statements or documents as primary violations of the federal securities laws. As set
    7 forth elsewhere herein in detail, Defendants, by virtue of their receipt of information
    8 reflecting the true facts regarding Funko, their control over, and/or receipt and/or
    9 modification of Funko’s allegedly materially misleading statements and/or their
   10 associations with the Company which made them privy to confidential proprietary
   11 information concerning Funko, participated in the fraudulent scheme alleged herein.
   12         67.   As a result of Defendants’ misconduct, Funko the Company is suffering
   13 litigation expense and reputational harm in the marketplace in violation of section
   14 10(b) of the Exchange Act and SEC Rule 10b-5.
   15                               REQUEST FOR RELIEF
   16         WHEREFORE, Plaintiffs demand judgment as follows:
   17         A.    Determining that this action is a proper derivative action maintainable
   18 under law, and that demand is excused;
   19         B.    Awarding, against all Defendants and in favor of the Company, the
   20 damages sustained by the Company as a result of Defendants’ breaches of their
   21 fiduciary duties;
   22         C.    Directing the Company to take all necessary actions to reform and
   23 improve its corporate governance and internal procedures, to comply with the
   24 Company’s existing governance obligations and all applicable laws and to protect
   25 the Company and its investors from a recurrence of the damaging events described
   26 herein;
   27
   28
                                                 30
Case 2:20-cv-03740-VAP-PJW Document 1 Filed 04/23/20 Page 20 of 20 Page ID #:20



    1         D.    Awarding to Plaintiffs the costs and disbursements of the action,
    2 including reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and
    3 expenses; and
    4         E.    Granting such other and further relief as the Court deems just and
    5 proper.
    6                                     JURY DEMAND
    7         Plaintiffs demand a trial by jury.
    8
        Dated: April 23, 2020
    9
   10                                          TOSTRUD LAW GROUP, P.C.
   11
                                               By: /s/ Jon Tostrud
   12                                              Jon Tostrud
                                               1925 Century Park East, Ste. 2100
   13                                          Los Angeles, CA. 90067
                                               Tel: (310) 278-2600
   14                                          Fax: (310) 278-2640
                                               Email: jtostrud@tostrudlaw.com
   15
   16                                          GAINEY McKENNA & EGLESTON
                                               Thomas J. McKenna
   17                                          tjmckenna@gme-law.com
                                               501 Fifth Avenue, 19th Floor
   18                                          New York, NY 10017
                                               Tel: (212) 983-1300
   19                                          Fax: (212) 983-0383
   20                                          Counsel for Plaintiffs
   21
   22
   23
   24
   25
   26
   27
   28
                                                   30
